DETAILED ACTION
This action is in response to Applicant's communication filed on 1/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-2 and 4-20 are allowed.  

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the change and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee. 
Examiner contacted Applicant’s representative, Ms. Eunhee Park (Reg. no. 42,976) on Feb 8, 2022 and discussed a potential amendment with independent claims to result in allowability of the case.  Subsequently, Applicant agreed to the Examiner’s amendment listed below.

The application has been amended as follows:
IN THE CLAIMS
	
1.  (Currently Amended) A computer-implemented method, comprising:
	detecting an operation performed with a computer cursor on a graphical user interface (GUI), which stores content pointed to by the computer cursor into a memory buffer;
	performing an analysis to determine a risk associated with the operation; and
	based on the analysis, causing a change in a GUI element of the GUI,
wherein the change in the GUI element includes a change in appearance of the computer cursor, the computer cursor being a movable indicator on a computer screen identifying a position that can be affected by input from the user and controlled via an input device, the appearance changing differently based on a level of the determined risk, wherein the cursor’s size indicates an amount of the content selected for the operation, 
the change in the GUI element further including a change in appearance of a frame of an editor opened on the GUI in which the computer cursor appears.

	2.  (Original) The method of claim 1, wherein the analysis determines the risk based on determining at least one selected from a group of: a number of words selected and placed in the memory buffer, a number of images selected, content of text, content of images, confidentially of content, keywords in text, product names in text, the presence of confidential data such as product photos or copyrighted photos, inappropriate expression or language in text or image, language of the text (e.g., English), who the intended recipient is, whether content has been given proper attribution.

	3.  (Canceled) 

	4.  (Original) The method of claim 1, wherein the change in the GUI element includes producing a sound.
	
	5.  (Original) The method of claim 1, wherein the change in the GUI element includes a haptic feedback.

	6.  (Original) The method of claim 1, wherein the change in the GUI element includes a change on a computer screen incorporating the computer cursor. 

	7.  (Original) The method of claim 1, wherein the analyzing includes determining a state of a user performing the operation.

	8.  (Original) The method of claim 7, wherein the state of the user includes at least tiredness determined from analyzing a facial expression image of the user.

	9.  (Original) The method of claim 7, wherein the state of the user includes at least whether the user has made a previous error associated with the operation within a defined time period.

	10.  (Original) The method of claim 7, wherein the state of the user includes at least whether the user has made an error pasting into a communication channel of a social network.

	11.  (Original) The method of claim 1, wherein the change in the GUI element is caused based on a level of the determined risk.

	12.  (Original) The method of claim 1, further including predicting a target location to which the content is likely to be pasted and causing the change in the GUI element based on the predicted target location.

	13.  (Original) The method of claim 1, wherein the change in the GUI element is caused based on determining a user context including at least one selected from a group of: speed of input device movement, accuracy of input device movement, mood of the user, user’s interaction with an application, a type of user activity with respect to the input device. 

	14.  (Original) The method of claim 1, wherein the change in the GUI element is caused based on a predefined rule.

	15.  (Original) The method of claim 1, wherein the change in the GUI element includes a cursor changed into an emoji reflecting a tone of the content. 

	16.  (Currently Amended) A system comprising:
	a hardware processor; and
	a memory device coupled with the hardware processor;
	the hardware processor configured to at least:
detect an operation performed with a computer cursor on a graphical user interface (GUI), which copies content pointed to by the computer cursor into a memory buffer on the memory device;
		perform an analysis to determine a risk associated with the operation; and
		based on the analysis, cause a change in a GUI element of the GUI,
wherein the change in the GUI element includes a change in appearance of the computer cursor, the computer cursor being a movable indicator on a computer screen identifying a position that can be affected by input from the user and controlled via an input device, the appearance changing differently based on a level of the determined risk, wherein the cursor’s size indicates an amount of the content selected for the operation, 
the change in the GUI element further including a change in appearance of a frame of an editor opened on the GUI in which the computer cursor appears.

	  17.  (Original) The system of claim 16, wherein the change in the GUI element includes a cursor changed into an emoji reflecting a tone of the content. 

	18.  (Original) The system of claim 16, wherein the analyzing includes determining a state of a user performing the operation to determine the risk.

	19.  (Original) The system of claim 16, wherein the change in the GUI element is caused based on a level of the determined risk.

	20.  (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to:
detect an operation performed with a computer cursor on a graphical user interface (GUI), which copies content pointed to by the computer cursor into a memory buffer;
	perform an analysis to determine a risk associated with the operation; and
	based on the analysis, cause a change in a GUI element of the GUI,
wherein the change in the GUI element includes a change in appearance of the computer cursor, the computer cursor being a movable indicator on a computer screen identifying a position that can be affected by input from the user and controlled via an input device, the appearance changing differently based on a size of the content, wherein the cursor’s size indicates an amount of the content selected for the operation, 
the change in the GUI element further including a change in appearance of a frame of an editor opened on the GUI in which the computer cursor appears.


[AltContent: textbox ()]

Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments clarify that the invention is directed towards a computer cursor on a graphical user interface that is configured to change its appearance based on a level of risk of operation as well as the content amount.  The examiner has found no prior art which teaches all required features claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Visser (US Patent Application 2015/0007116) teaches a device (10) having a visual user interface enabling a user to select one of one or more displayed objects (O1, O2, O3, O4) with a cursor (CR) having a cursor area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/             Primary Examiner, Art Unit 2176